


110 HR 6364 IH: Puget Sound Recovery Act of

U.S. House of Representatives
2008-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6364
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2008
			Mr. Dicks (for
			 himself, Mr. Inslee,
			 Mr. Larsen of Washington,
			 Mr. Baird,
			 Mr. McDermott,
			 Mr. Smith of Washington, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  provide assistance for programs and activities to protect the water quality of
		  Puget Sound, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Puget Sound Recovery Act of
			 2008.
		2.FindingsThe Congress finds the following:
			(1)Puget Sound, as
			 the Nation’s second largest estuary, is a cornerstone of the Pacific
			 Northwest’s regional identity and at the heart of the region’s prosperity,
			 supporting a thriving natural resource and marine industry.
			(2)The water quality
			 of Puget Sound is in decline, with areas of deadly low oxygen and increasing
			 toxic pollutants. Resident species such as salmon and orcas are
			 endangered.
			(3)The declining
			 health of Puget Sound threatens the economic and environmental vitality of the
			 Pacific Northwest.
			(4)The Governor of
			 the State of Washington has taken steps to combat the decline of Puget Sound at
			 the State government level.
			(5)The Federal
			 Government should now match the efforts of the State of Washington. The
			 Environmental Protection Agency should take the lead at the Federal level to
			 create a comprehensive recovery package for Puget Sound, in coordination with
			 the comprehensive conservation and management plan for Puget Sound, and should
			 establish a Puget Sound office in the State of Washington. Other Federal
			 agencies to be involved should include the United States Fish and Wildlife
			 Service, the National Park Service, the United States Geological Survey, the
			 Forest Service, the Natural Resources Conservation Service, the Corps of
			 Engineers, and the Departments of Commerce, Homeland Security, Defense, and
			 Transportation.
			(6)The Puget Sound
			 recovery plan efforts should be listed in the President’s annual budget and
			 should serve as a model of the use of science and efficient coordination
			 between Federal, tribal, State, regional, and local efforts with an emphasis on
			 monitoring, assessment, and reaching demonstrable goals.
			(7)Canada should join in this enhanced effort,
			 given that Puget Sound and the Georgia Straits are the same waterway.
			3.Puget
			 SoundTitle I of the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at
			 the end the following:
			
				123.Puget
				Sound
					(a)Program
				office
						(1)EstablishmentThe
				Administrator shall establish in the Environmental Protection Agency a Puget
				Sound Program Office (in this section referred to as the
				Office).
						(2)Appointment of
				directorThe Office shall be
				headed by a Director who, by reason of management experience and technical
				expertise relating to Puget Sound, is highly qualified to direct the
				development of programs and plans on a variety of issues relating to Puget
				Sound. The Office shall be located in the State of Washington.
						(3)Delegation of
				authority; staffingThe Administrator shall delegate to the
				Director such authority, and provide such additional staff, as may be necessary
				to carry out the duties of the Director under this section.
						(b)Duties of
				Director
						(1)In
				generalThe Director shall
				assist the management conference convened for Puget Sound under section 320 (in
				this section referred to as the Conference) in carrying out its
				goals.
						(2)Specific
				dutiesIn carrying out paragraph (1), the Director shall—
							(A)assist and support the implementation of
				the comprehensive conservation and management plan developed by the Conference
				pursuant to section 320 (in this section referred to as the
				Comprehensive Plan), including efforts to establish, within the
				process for granting watershed general permits, a system for promoting
				innovative methodologies and technologies that are cost-effective and
				consistent with the goals of the Comprehensive Plan;
							(B)to the extent practicable, coordinate the
				major functions of the Federal Government related to the implementation of the
				Comprehensive Plan, including programs and activities for water quality
				improvements, wetland and estuary restoration and protection, endangered
				species recovery, and research and studies commissioned under this Act;
							(C)conduct or commission studies and research
				considered necessary for strengthened implementation of the Comprehensive Plan,
				including studies and research described in paragraph (3);
							(D)coordinate and
				manage environmental data related to Puget Sound;
							(E)coordinate the
				grant, research, and planning programs authorized under this section;
							(F)coordinate
				activities for the protection of Puget Sound and the Georgia Straits with
				Canadian authorities;
							(G)coordinate activities and implementation
				responsibilities, including activities under species recovery plans, through
				cooperation with other Federal agencies that have jurisdiction in the Puget
				Sound watershed;
							(H)collect and make
				available to the public publications, and other forms of information the
				Conference determines to be appropriate, relating to the environmental quality
				of Puget Sound; and
							(I)biennially issue a
				report to Congress that—
								(i)summarizes the progress made in
				implementing the Comprehensive Plan;
								(ii)summarizes any
				modifications to the Comprehensive Plan in the 12-month period immediately
				preceding such report; and
								(iii)incorporates specific recommendations
				concerning the implementation of the Comprehensive Plan.
								(3)Studies and
				researchAreas for studies
				and research under paragraph (2)(C) shall include—
							(A)population growth
				and the adequacy of wastewater treatment facilities and on-site septic
				systems;
							(B)the use of physical, chemical, and
				biological methods for nutrient removal in sewage treatment plants;
							(C)contaminated
				sediments and dredging activities;
							(D)nonpoint source
				pollution abatement, including pollution from stormwater discharges, and land
				use activities in the Puget Sound watershed;
							(E)wetland, riparian,
				and near shore protection and restoration;
							(F)flood abatement
				and floodplain restoration techniques;
							(G)the impacts of
				forest and agricultural practices on the health of Puget Sound;
							(H)atmospheric
				deposition of pollutants into the Puget Sound watershed;
							(I)water quality
				requirements to sustain fish, shellfish, and wildlife populations, and the use
				of indicator species to assess environmental quality;
							(J)State water quality programs, for their
				adequacy pursuant to implementation of the Comprehensive Plan;
							(K)options for
				long-term financing of wastewater treatment projects and water pollution
				control programs;
							(L)water usage and
				efficiency;
							(M)toxic pollutants; and
							(N)such other areas as
				the Director considers appropriate.
							(4)Implementation
				methodsThe Director may
				enter into interagency agreements, make intergovernmental personnel
				appointments, and utilize other available methods in carrying out the
				Director’s duties under this subsection.
						(c)Grants To
				implement Comprehensive Plan
						(1)In
				generalThe Administrator may make grants to eligible recipients
				for projects and studies that will help implement the Comprehensive
				Plan.
						(2)Eligible
				activitiesProjects and
				studies eligible for assistance under this subsection include planning,
				research, modeling, construction, monitoring, implementation, citizen
				involvement and education, and such other activities as the Administrator
				considers appropriate.
						(3)Federal
				shareThe Federal share of the cost of a project or study
				receiving grant assistance under this subsection shall not exceed 50 percent of
				the cost of the project or study.
						(4)Eligible
				recipient definedIn this subsection, the term eligible
				recipient means a State, interstate, tribal, regional, or local water
				pollution control agency or other public or nonprofit private agency,
				institution, or organization.
						(d)Grants for
				projects To address sewage and stormwater discharges
						(1)In
				generalThe Administrator may
				make grants to eligible recipients for projects to address sewage and
				stormwater discharges into the Puget Sound watershed.
						(2)Eligible
				projectsProjects eligible for assistance under this subsection
				include demonstration and research projects that provide treatment for, or that
				minimize, sewage or stormwater discharges using one or more approaches,
				including decentralized or distributed stormwater controls, decentralized
				wastewater treatment, low-impact development practices, conservation easements,
				stream buffers, and wetlands restoration.
						(3)Award of
				grants
							(A)In
				generalSubject to subparagraph (B), the Administrator shall
				award grants under this subsection on a competitive basis.
							(B)Distressed
				communitiesIn awarding grants under this subsection, the
				Administrator may give priority to a project located in a distressed
				community.
							(4)Federal
				share
							(A)In
				generalSubject to subparagraph (B), the Federal share of the
				cost of a project receiving grant assistance under this subsection shall not
				exceed 75 percent of the cost of the project.
							(B)Distressed
				communitiesThe Federal share of the cost of a project receiving
				grant assistance under this subsection shall not exceed 100 percent of the cost
				of the project if the project is located in a distressed community.
							(5)DefinitionsIn
				this subsection, the following definitions apply:
							(A)Eligible
				recipientThe term
				eligible recipient means a State, interstate, tribal, regional, or
				local water pollution control agency or other public or nonprofit private
				agency, institution, or organization.
							(B)Distressed
				communityThe term distressed community means a
				community that meets affordability criteria established by the State in which
				the community is located, if such criteria are developed after public review
				and comment.
							(e)Annual budget
				plan
						(1)In
				generalThe President, as
				part of the annual budget of the United States Government, shall submit
				information regarding each Federal agency involved in Puget Sound protection
				and restoration, including—
							(A)an interagency
				crosscut budget that displays for each Federal agency—
								(i)amounts obligated in the preceding fiscal
				year for protection and restoration activities relating to Puget Sound;
								(ii)the estimated budget for the current fiscal
				year for protection and restoration activities relating to Puget Sound;
				and
								(iii)the proposed budget for protection and
				restoration activities relating to Puget Sound; and
								(B)a description of the Federal role in the
				Puget Sound Program and the specific role of each agency involved in Puget
				Sound protection and restoration, including specific activities conducted or
				planned to achieve the goals of the Comprehensive Plan.
							(2)Coordination
				with the conferenceIn
				carrying out this subsection, the President, to the extent practical, shall
				coordinate reporting, data collection, and planning activities with the
				Conference.
						(f)AuthorizationsThere
				are authorized to be appropriated to the Administrator to carry out this
				section such sums as may be necessary for each of fiscal years 2009 through
				2013.
					.
		
